                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RUI TONG, WEIJIAN TANG,                               :
YA-TANG CHI a/k/a/ Tom Chi,                           :
CHUAN GENG,                                           :       CIVIL ACTION
KUN YANG, and                                         :
JUNYI XIE                                             :       NO. 17-1073
on behalf of themselves and                           :
others similarly situated                             :
               v.                                     :
                                                      :
HENDERSON KITCHEN INC.                                :
     d/b/a Pinwei Restaurant,                         :
CHAO HSIUNG KUO                                       :
     a/k/a Gary Kuo, and                              :
YENG-LUNG KUO                                         :

                                            ORDER

       AND NOW, this       12th    day of   October       , 2018, upon consideration of

Defendants’ Motion to Dismiss Counts I, II, V, VI, and VII of Plaintiffs’ Amended Complaint

pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 18.), and all documents submitted in support

thereof and in opposition thereto, it is ORDERED that Defendants’ Motion is GRANTED in

part and DENIED in part as follows:

       1.      Defendants’ Motion is GRANTED as to the minimum wage claims of all named

Plaintiffs except Chaun Geng, and Counts I and II of the Amended Complaint are DISMISSED

without prejudice except as to Plaintiff Geng.

       2.      Defendants’ Motion is DENIED as to Plaintiffs’ claims of illegal tip retention

asserted in Counts V and VI of the Amended Complaint.

       3.      Defendants’ Motion is GRANTED as to Plaintiffs’ claims alleging violation of

the Pennsylvania Wage Payment and Collection Law (“WPCL”), 43 Pa. Stat. Ann. §§ 260.1-

260.45, and Count VII of the Amended Complaint is DISMISSED without prejudice.
IT IS SO ORDERED.

                        BY THE COURT:




                        ___________________________
                        R. BARCLAY SURRICK, J.




                    2
